DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 9 in the reply filed on 9/19/2022 is acknowledged.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.

Claims 1-3 and 9 are currently under examination.

Claim Objections
Claim 2 objected to because of the following informalities:  the term “antitryptic” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solids extract" in line 2.  It is not clear what Applicant regards as a solids extract.  Is this referring to solids in the extract, is the extract itself a solid, or is this a solid extract obtained from the pea protein composition?  There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of claim 1 are rendered uncertain by the phrase “has a mass ratio of 65/35 to 85/15” because it is not clear if this ratio is in relation to the total amount of globulins and albumins or in relation to the whole pea protein composition. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 9 are rendered uncertain by the phrase “as defined in claim 1” because it is not clear if Applicant is claiming that the food/pharmaceutical contains the composition claimed in claim 1 or if Applicant is claiming that the food/pharmaceutical is defined as the composition of claim 1. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more.
Claim 1 recites a pea protein composition comprising globulins and albumins, wherein the solids extract of the composition: comprises at least 80% by weight of proteins relative to the weight of the solids extract; and has a mass ratio of globulins to albumins from 65/35 to 85/15. Claim 2 recites the composition as claimed in claim 1, wherein the solids extract of the composition has a content of antitryptic factors of 6 to 10 TIU/mg.  Claim 3 is drawn to the composition as claimed in claim 1 having a PDCAAS equal to 1. Claim 9 is drawn to a food or pharmaceutical composition, comprising the pea protein composition as defined in claim 1.

These instantly claimed limitations are drawn to a product of nature, namely naturally occurring compounds found in pea.  Pea, which itself is a food (as per claim 9), contains the instantly claimed proteins, globulins and albumins (See e.g. Gaoni et al., J. Am. Chem. Soc. 1964, 86, 8, 1646–1647).  Extraction of plants only concentrates and portions the naturally occurring compound(s) in the plants which are soluble or insoluble in the particular solvent.  While a standardized extract or specific combination of proteins, globulins and albumins in the ration and amounts claimed may not be found in the nature, the compound(s) which is/are present in the plant and soluble in a solvent to make the extract are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, a claim to proteins, globulins and albumins that are found in pea would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply soluble in the selected solvent.  The pea protein composition claimed contains proteins, globulins and albumins that are naturally found in pea and does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of proteins, globulins and albumins would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA.  The measure of the antitryptic (sic) extract does not provide anything markedly different, nor does the PDCAAS value, since there are just measurements of the proteins and the components themselves. 
Thus, the claims are drawn to a naturally occurring/mixtures of naturally occurring product(s).  Therefore, the claim is drawn to judicial exceptions.  There are no structural limitations in claims 1-3 and 9 in addition to the extract containing naturally occurring ingredients.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bureau et al. (FR2889416A1, translation provided herein).
Bureau teaches a pea protein composition containing a protein content of between 60-95% based on dry matter (See e.g. abstract, which encomBureaus the at least 80% weight claimed in claim 1) and globulins are present in an amount of 65-80% of pea proteins (See e.g. ) and albumins generally represent between 20 and 35% of the extractible proteins of the cotyledon and include most of the enzymatic and metabolic proteins (about 100 different proteins are grouped in this family) (See e.g. )(which reads on the instantly claimed ratio since the range 65-85:35-20 falls within the range claimed in claim 1).
The reference anticipates the instantly claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bureau et al. (FR2889416A1, translation provided herein).
The teachings of Bureau are set forth above and applied as before.
Although Bureau does not expressly teach that the antitrypsin factor of the solids extract is 6-10 TIU/mg or the PDCAAS is equal to 1, the claimed functional properties are inherent to the protein composition taught by Bureau because the ingredients are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the antitrypsin factor of the solids extract is 6-10 TIU/mg or the PDCAAS is equal to 1 are inherent to the composition taught by Bureau.  Therefore, the reference anticipates the claimed subject matter.
In the alternative, even if the claimed protein composition is not identical to the pea protein composition taught by Bureau with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the pea protein composition taught by Bureau is likely to intrinsically possess the same characteristics (including with respect to the instantly claimed functional effects) of the claimed particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed pea protein composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the cited reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s claimed pea protein composition is different and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699